Case 7:17-cv-08943-CS-JCM Document 574-1 Filed 05/30/20 Page 1 of 2




                       EXHIBIT 1
     Case 7:17-cv-08943-CS-JCM Document 574-1 Filed 05/30/20 Page 2 of 2



EAST RAMAPO                                                                          2351

                                        QUORUM



        Five Board members shall constitute a quorum at any meeting of the Board of Educa-
tion. If a quorum is not present within 20 minutes after the time set for the meeting, the
members then in attendance may adjourn. Notice shall be given to all members of the Board
of the time and place of the reconvening of the meeting.




Date Adopted: 9/2/03
